DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-2 and 6-13 are pending.
Claims 3-5 are cancelled.


Claim Rejections - 35 USC § 112
	The rejection under 35 U.S.C. 112 has been withdrawn.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2021 has been entered.


Response to Arguments
November 5, 2021 have been fully considered but they are not persuasive.

In Remarks p. 12, Applicant contends "there is no indication of which value in Pasadyn the Examiner contends corresponds to the "observation value", "reference value", "deviation", and "average" in the features A, B recited in the claims."
The Examiner respectfully disagrees, noting that Pasadyn (Para [0173-175]) teaches an average of measurement values/deviations of a measured quantity that can apply to the error measurement being the measured quantity, over a time period, and that Kubota (Para [0057-58]) teaches the calculating unit calculates an average “mm” of averages “m”, a standard deviation “ms” of the averages, and an average “sm” of standard deviations/”average of deviations” from the data/”observation value” acquired from the respective sample apparatuses from the history data/”reference value”

In Remarks p. 13, Applicant contends that Pasadyn fails to disclose a variable parameter that minimizes an output value of an evaluation function relating to a control error is calculated based on an observation value of the control input and an observation value of the control output at each time in an observation period identified from the acquired time-series data.
The Examiner respectfully notes that Takahashi (Para [0009], [0083-85], Fig. 9 (refs S230, S240, S250) ) was cited for calculating a value of the variable parameter which minimizes an output value of an evaluation function based on the obtained time-series data of the control input and the control output relating to a control error.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, US Patent Pub. US 2017/0090444 A1 (hereinafter Takahashi) in view of Koo et al., US Patent Pub. US 2008/0195236 A1 (hereinafter Koo), in view of Pasadyn et al., US Patent Pub. US 2005/0221514 A1 (hereinafter Pasadyn), in view of Kubota et al., US Patent Pub. US 20080161946 A1 (hereinafter Kubota).

Claim 1
Takahashi teaches a parameter updating method comprising: acquiring time-series data of a control input and a control output that are observed when a controlled object is controlled by a controller (Takahashi, Para [0008-9] - - Obtaining/acquiring time-series data of a control input and a control output observed when a control target/”controlled object” is controlled by a controller.), the controller being configured to calculate, based on the control output, the control input following a particular transfer function having a variable parameter and to control the controlled object based on the control input (Takahashi, Para [0008-9] - - The controller is configured to control a control target/”controlled object” based on a control input, which is calculated according to a predetermined/particular transfer function with the variable parameter based on a deviation between a control output and a target value of the control output.); calculating a value of the variable parameter that minimizes an output value of an evaluation function relating to a control error, based on an observation value of the control input and an observation value of the control output at each time in an observation period identified from the acquired time-series data (Takahashi, Para [0009], [0083-85], Fig. 9 (refs S230, S240, S250) - - Calculating a value of the variable parameter which minimizes an output value of an evaluation function based on the obtained time-series data of the control input and the control output relating to a control error.); and updating a setting value of the variable parameter with the calculated value of the variable parameter (Takahashi, Para [0009] - - Updating the setting value of the variable parameter in the controller to the calculated value of the variable parameter.); deviations of the observation value from a reference value in the observation period. (Takahashi, Para [0048], [0051] - - Deviations between a control output and a target value of the control output.)
	But Takahashi fails to specify wherein the evaluation function includes: a first function part configured to evaluate an entire error that is a control error of an entirety of the observation period based on the observation value at each time in the observation period and to increase the output value as the entire error increases; and at least one of: a second function part configured to evaluate a sectional error that is a control error of a particular section in the observation period based on the observation value at each time in the particular section and to increase the output value as the sectional error increases; and a third function part configured to evaluate an instantaneous error that is a control error of a particular time point in the observation period based on the observation value at the particular time point and to increase the output value as the instantaneous error increases.
 evaluation function includes: a first function part configured to evaluate an entire error that is a control error of an entirety of the observation period based on the observation value at each time in the observation period and to increase the output value as the entire error increases (Koo, Para [0050-51], [0054] - - A proportional response function that evaluates the error between the set value and observed value to determine a proportional coefficient that is used to increase the output value using an increased proportional coefficient as the error increases.); and a second function part configured to evaluate a sectional error that is a control error of a particular section in the observation period based on the observation value at each time in the particular section and to increase the output value as the sectional error increases (Koo, Para [0013], [0029-30], [0055] - - An integral response function that evaluates the errors between the set value and observed value at multiple time periods/sections to determine an integral coefficient that is used to increase the output value using an increased integral coefficient as the error increases); and a third function part configured to evaluate an instantaneous error that is a control error of a particular time point in the observation period based on the observation value at the particular time point and to increase the output value as the instantaneous error increases. (Koo, Para [0013], [0029-30],[0030-35] - - A derivative response function that evaluates the instantaneous error between the set value and observed value to determine a derivative coefficient that is used to increase the output value using an increased derivative coefficient as the error increases) the evaluation function includes the second function part (Koo, Para [0030] - - The evaluation function includes an integral/”second function part” function.); dividing the observation period into a plurality of sections. (Koo, Para [0040] - - Predetermined/divided sections of an observation period.)
Takahashi and Koo are analogous art because they are from the same field of endeavor.  They relate to feedback control systems.

One of ordinary skill in the art would have been motivated to do this modification in order to provide high precision control by using proportional, integral, and derivative control functions, as suggested by Koo (Para [0012]).
But the combination of Takahashi and Koo fails to specify the one section being one of the plurality of sections and having a maximum value among a plurality of averages of deviations of the plurality of sections. 
However Pasadyn teaches the one section being one of the plurality of sections and having a maximum value among a plurality of averages of deviations of the plurality of sections. (Pasadyn, Para [0173-175] - - Value/”sectional error” corresponding to a maximum deviation value of an average of deviations.)
Takahashi, Koo, and Pasadyn are analogous art because they are from the same field of endeavor.  They relate to control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system, as taught by Takahashi and Koo, and further incorporating the average of deviations over a time period, as taught by Pasadyn.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide optimal process settings by using the average of deviations over a time period, as suggested by Pasadyn (Para [0007]).
But the combination of Takahashi and Koo fails to specify calculating an average of deviations of the observation value from a reference value in each of the plurality of sections. 
calculating an average of deviations of the observation value from a reference value in each of the plurality of sections. (Kubota, Para [0057-58] - - The calculating unit calculates an average “mm” of averages “m”, a standard deviation “ms” of the averages, and an average “sm” of standard deviations/”average of deviations” from the data/”observation value” acquired from the respective sample apparatuses from the history data/”reference value”.)
Takahashi, Koo, Pasadyn, and Kubota are analogous art because they are from the same field of endeavor.  They relate to control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system, as taught by Takahashi, Koo, and Pasadyn, and further incorporating the calculation of an average of averages, a standard deviation of the averages, and an average of standard deviations from the data acquired from the respective sample apparatuses from the history data, as taught by Kubota.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine abnormality of an apparatus from values of a sensor by using the calculation of an average of averages, a standard deviation of the averages, and an average of standard deviations from the data acquired from the respective sample apparatuses from the history data, as suggested by Kubota (Para [0003]).


Claim 2
The combination of Takahashi, Koo, and Pasadyn teaches all the limitations of the base claims as outlined above.  
Koo further teaches the parameter updating method according to claim 1, wherein the entire error, the sectional error, and the instantaneous error are evaluated based on deviations of the observation value from a reference value. (Koo, Para [0013], [0029-30], [0030-35] - - Evaluating deviations of an observed value from a target/reference value using proportional/entire error, integral/sectional error, and derivative/instantaneous error functions.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above feedback control system, as taught by Takahashi, Koo, and Pasadyn, and further incorporating the proportional, integral, and derivative control functions, as taught by Koo.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide high precision control by using proportional, integral, and derivative control functions, as suggested by Koo (Para [0012]).

Claim 3
The combination of Takahashi, Koo, and Pasadyn teaches all the limitations of the base claims as outlined above.  
Koo further teaches the evaluation function includes the second function part. (Koo, Para [0013], [0029-30], [0030-35] - - The evaluation function includes an integral/”second function part” function.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above feedback control system, as taught by Takahashi, Koo, and Pasadyn, and further incorporating the proportional, integral, and derivative control functions, as taught by Koo.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide high precision control by using proportional, integral, and derivative control functions, as suggested by Koo (Para [0012]).

Claim 7
The combination of Takahashi, Koo, and Pasadyn teaches all the limitations of the base claims as outlined above.  
Koo further teaches the evaluation function includes the third function part. (Koo, Para [0013], [0029-30], [0030-35] - - The evaluation function includes a derivative/”third function part” function.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above feedback control system, as taught by Takahashi, Koo, and Pasadyn, and further incorporating the proportional, integral, and derivative control functions, as taught by Koo.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide high precision control by using proportional, integral, and derivative control functions, as suggested by Koo (Para [0012]).
Pasadyn further teaches a time point at which a deviation of the observation value from a reference value in the observation period indicates a maximum value and the error corresponds to the maximum value of deviations of the observation value from the reference value in the observation period. (Pasadyn, Para [0173-175] - - Value/”instantaneous error” corresponding to a maximum deviation value from a reference value for a time period.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system, as taught by Takahashi, Koo, and Pasadyn, and further incorporating the maximum deviation over a time period, as taught by Pasadyn.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide optimal process settings by using the maximum deviation for a time period, as suggested by Pasadyn (Para [0007]).

Claim 8
The combination of Takahashi, Koo, and Pasadyn teaches all the limitations of the base claims as outlined above.  
Pasadyn further teaches a deviation of an observation value of the control input from a reference value of the control input, the reference value of the control input being calculated based on an observation value of the control output, the reference value of the control input corresponding to the observation value of the control output. (Pasadyn, Para [0200] - - Deviation of an observed value of a control output from a nominal/reference value of the control input.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system, as taught by Takahashi, Koo, and Pasadyn, and further incorporating the deviation of an observed value from a nominal input, as taught by Pasadyn.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide optimal process settings by incorporating the deviation of an observed value from a nominal input, as suggested by Pasadyn (Para [0007]).

Claim 10
The combination of Takahashi, Koo, and Pasadyn teaches all the limitations of the base claims as outlined above.  
Koo further teaches the evaluation function outputs a value corresponding to a weighted sum of the entire error, the sectional error, and the instantaneous error. (Koo, Para [0013], [0029-30], [0030-35] - - Evaluation function outputs a value corresponding to a weighted sum using proportional/entire error, integral/sectional error, and derivative/instantaneous error functions.)

One of ordinary skill in the art would have been motivated to do this modification in order to provide high precision control by using proportional, integral, and derivative control functions, as suggested by Koo (Para [0012]).

Claim 11
Takahashi teaches a parameter updating system comprising: a processor (Takahashi, Para [0038] - - CPU/processor.) configured to perform: acquiring time-series data of a control input and a control output that are observed when a controlled object is controlled by a controller (Takahashi, Para [0008-9] - - Obtaining/acquiring time-series data of a control input and a control output observed when a control target/”controlled object” is controlled by a controller.), the controller being configured to calculate, based on the control output, the control input following a particular transfer function having a variable parameter and to control the controlled object based on the control input (Takahashi, Para [0008-9] - - The controller is configured to control a control target/”controlled object” based on a control input, which is calculated according to a predetermined/particular transfer function with the variable parameter based on a deviation between a control output and a target value of the control output.); calculating a value of the variable parameter that minimizes an output value of an evaluation function relating to a control error, based on an observation value of the control input and an observation value of the control output at each time in an observation period identified from the acquired time-series data (Takahashi, Para [0009], [0083-85], Fig. 9 (refs S230, S240, S250) - - Calculating a value of the variable parameter which minimizes an output value of an evaluation function ; and updating a setting value of the variable parameter with the calculated value of the variable parameter (Takahashi, Para [0009] - - Updating the setting value of the variable parameter in the controller to the calculated value of the variable parameter.); deviations of the observation value from a reference value in the observation period. (Takahashi, Para [0048], [0051] - - Deviations between a control output and a target value of the control output.)
But Takahashi fails to specify wherein the evaluation function includes: a first function part configured to evaluate an entire error that is a control error of an entirety of the observation period based on the observation value at each time in the observation period and to increase the output value as the entire error increases; and at least one of: a second function part configured to evaluate a sectional error that is a control error of a particular section in the observation period based on the observation value at each time in the particular section and to increase the output value as the sectional error increases; and a third function part configured to evaluate an instantaneous error that is a control error of a particular time point in the observation period based on the observation value at the particular time point and to increase the output value as the instantaneous error increases.
However Koo teaches an evaluation function includes: a first function part configured to evaluate an entire error that is a control error of an entirety of the observation period based on the observation value at each time in the observation period and to increase the output value as the entire error increases (Koo, Para [0050-51], [0054] - - A proportional response function that evaluates the error between the set value and observed value to determine a proportional coefficient that is used to increase the output value using an increased proportional coefficient as the error increases.); and a second function part configured to evaluate a sectional error that is a control error of a particular section in the observation period based on the observation value at each time in the particular section and to increase the output value as the sectional error increases (Koo, Para [0013], [0029-30], [0055] - - ; and a third function part configured to evaluate an instantaneous error that is a control error of a particular time point in the observation period based on the observation value at the particular time point and to increase the output value as the instantaneous error increases (Koo, Para[0013], [0029-30], [0030-35] - - A derivative response function that evaluates the instantaneous error between the set value and observed value to determine a derivative coefficient that is used to increase the output value using an increased derivative coefficient as the error increases); the evaluation function includes the second function part (Koo, Para [0030] - - The evaluation function includes an integral/”second function part” function.); dividing the observation period into a plurality of sections. (Koo, Para [0040] - - Predetermined/divided sections of an observation period.)
Takahashi and Koo are analogous art because they are from the same field of endeavor.  They relate to feedback control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above feedback control system, as taught by Takahashi, and incorporating the proportional, integral, and derivative control functions, as taught by Koo.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide high precision control by using proportional, integral, and derivative control functions, as suggested by Koo (Para [0012]).
But the combination of Takahashi and Koo fails to specify the one section being one of the plurality of sections and having a maximum value among a plurality of averages of deviations of the plurality of sections. 
 teaches the one section being one of the plurality of sections and having a maximum value among a plurality of averages of deviations of the plurality of sections. (Pasadyn, Para [0173-175] - - Value/”sectional error” corresponding to a maximum deviation value of an average of deviations.)
Takahashi, Koo, and Pasadyn are analogous art because they are from the same field of endeavor.  They relate to control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system, as taught by Takahashi and Koo, and further incorporating the average of deviations over a time period, as taught by Pasadyn.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide optimal process settings by using the average of deviations over a time period, as suggested by Pasadyn (Para [0007]).
But the combination of Takahashi and Koo fails to specify calculating an average of deviations of the observation value from a reference value in each of the plurality of sections. 
However Kubota teaches calculating an average of deviations of the observation value from a reference value in each of the plurality of sections. (Kubota, Para [0057-58] - - The calculating unit calculates an average “mm” of averages “m”, a standard deviation “ms” of the averages, and an average “sm” of standard deviations/”average of deviations” from the data/”observation value” acquired from the respective sample apparatuses from the history data/”reference value”.)
Takahashi, Koo, Pasadyn, and Kubota are analogous art because they are from the same field of endeavor.  They relate to control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system, as taught by Takahashi, Koo, and Pasadyn, and further incorporating the calculation of an average of averages, a standard deviation of the 
One of ordinary skill in the art would have been motivated to do this modification in order to determine abnormality of an apparatus from values of a sensor by using the calculation of an average of averages, a standard deviation of the averages, and an average of standard deviations from the data acquired from the respective sample apparatuses from the history data, as suggested by Kubota (Para [0003]).

Claim 12
Takahashi teaches a non-transitory computer-readable storage medium storing a program executable on a computer (Takahashi, Para [0038] - - ROM/”storage medium” storing a program executable by a CPU/computer.), the program causing, when executed, the computer to perform operations comprising: acquiring time-series data of a control input and a control output that are observed when a controlled object is controlled by a controller (Takahashi, Para [0008-9] - - Obtaining/acquiring time-series data of a control input and a control output observed when a control target/”controlled object” is controlled by a controller.), the controller being configured to calculate, based on the control output, the control input following a particular transfer function having a variable parameter and to control the controlled object based on the control input (Takahashi, Para [0008-9] - - The controller is configured to control a control target/”controlled object” based on a control input, which is calculated according to a predetermined/particular transfer function with the variable parameter based on a deviation between a control output and a target value of the control output.); calculating a value of the variable parameter that minimizes an output value of an evaluation function relating to a control error, based on an observation value of the control input and an observation value of the control output at each time in an observation period identified from the acquired time-series data (Takahashi, Para [0009], [0083-85], Fig. 9 (refs S230, S240, S250) - - Calculating a value of the variable parameter which minimizes an output value of an evaluation function based on the obtained time-series data of the control input and the control output relating to a control error.); and updating a setting value of the variable parameter with the calculated value of the variable parameter (Takahashi, Para [0009] - - Updating the setting value of the variable parameter in the controller to the calculated value of the variable parameter.); deviations of the observation value from a reference value in the observation period. (Takahashi, Para [0048], [0051] - - Deviations between a control output and a target value of the control output.)
But Takahashi fails to specify wherein the evaluation function includes: a first function part configured to evaluate an entire error that is a control error of an entirety of the observation period based on the observation value at each time in the observation period and to increase the output value as the entire error increases; and at least one of: a second function part configured to evaluate a sectional error that is a control error of a particular section in the observation period based on the observation value at each time in the particular section and to increase the output value as the sectional error increases; and a third function part configured to evaluate an instantaneous error that is a control error of a particular time point in the observation period based on the observation value at the particular time point and to increase the output value as the instantaneous error increases.
However Koo teaches an evaluation function includes:  a first function part configured to evaluate an entire error that is a control error of an entirety of the observation period based on the observation value at each time in the observation period and to increase the output value as the entire error increases (Koo, Para [0050-51], [0054] - - A proportional response function that evaluates the error between the set value and observed value to determine a proportional coefficient that is used to increase the output value using an increased proportional coefficient as the error increases.); and a second function part configured to evaluate a sectional error that is a control error of a particular section in the observation period based on the observation value at each time in the particular section and to increase the output value as the sectional error increases (Koo, Para [0013], [0029-30], [0055] - - An integral response function that evaluates the errors between the set value and observed value at multiple time periods/sections to determine an integral coefficient that is used to increase the output value using an increased integral coefficient as the error increases); and a third function part configured to evaluate an instantaneous error that is a control error of a particular time point in the observation period based on the observation value at the particular time point and to increase the output value as the instantaneous error increases (Koo, Para[0013], [0029-30], [0030-35] - - A derivative response function that evaluates the instantaneous error between the set value and observed value to determine a derivative coefficient that is used to increase the output value using an increased derivative coefficient as the error increases); the evaluation function includes the second function part (Koo, Para [0013], [0029-30], [0030-35] - - The evaluation function includes an integral/”second function part” function.); dividing the observation period into a plurality of sections. (Koo, Para [0040] - - Predetermined/divided sections of an observation period.)
Takahashi and Koo are analogous art because they are from the same field of endeavor.  They relate to feedback control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above feedback control system, as taught by Takahashi, and incorporating the proportional, integral, and derivative control functions, as taught by Koo.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide high precision control by using proportional, integral, and derivative control functions, as suggested by Koo (Para [0012]).
 the one section being one of the plurality of sections and having a maximum value among a plurality of averages of deviations of the plurality of sections. 
However Pasadyn teaches the one section being one of the plurality of sections and having a maximum value among a plurality of averages of deviations of the plurality of sections. (Pasadyn, Para [0173-175] - - Value/”sectional error” corresponding to a maximum deviation value of an average of deviations.)
Takahashi, Koo, and Pasadyn are analogous art because they are from the same field of endeavor.  They relate to control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system, as taught by Takahashi and Koo, and further incorporating the average of deviations over a time period, as taught by Pasadyn.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide optimal process settings by using the average of deviations over a time period, as suggested by Pasadyn (Para [0007]).
But the combination of Takahashi and Koo fails to specify calculating an average of deviations of the observation value from a reference value in each of the plurality of sections. 
However Kubota teaches calculating an average of deviations of the observation value from a reference value in each of the plurality of sections. (Kubota, Para [0057-58] - - The calculating unit calculates an average “mm” of averages “m”, a standard deviation “ms” of the averages, and an average “sm” of standard deviations/”average of deviations” from the data/”observation value” acquired from the respective sample apparatuses from the history data/”reference value”.)
Takahashi, Koo, Pasadyn, and Kubota are analogous art because they are from the same field of endeavor.  They relate to control systems.

One of ordinary skill in the art would have been motivated to do this modification in order to determine abnormality of an apparatus from values of a sensor by using the calculation of an average of averages, a standard deviation of the averages, and an average of standard deviations from the data acquired from the respective sample apparatuses from the history data, as suggested by Kubota (Para [0003]).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, US Patent Pub. US 2017/0090444 A1 (hereinafter Takahashi) in view of Koo et al., US Patent Pub. US 2008/0195236 A1 (hereinafter Koo), in view of Pasadyn et al., US Patent Pub. US 2005/0221514 A1 (hereinafter Pasadyn) in view of Kubota et al., US Patent Pub. US 20080161946 A1 (hereinafter Kubota), as applied to the Claims 1-2, 7-8, and 10-12 above, in view of Sonoda, US Patent Pub. US 2015/0008861 A1 (hereinafter Sonoda), and in further view of Harada et al., US Patent Pub. US 2016/0039092 A1 (hereinafter Harada).

Claim 6
The combination of Takahashi, Koo, Pasadyn, and Kubota teaches all the limitations of the base claims as outlined above.  
deviations of the observation value from a reference value in the particular section. (Takahashi, Para [0048], [0051] - - Deviations between a control output and a target value of the control output.)
Pasadyn further teaches a value corresponding to an average of deviations in a time period. (Pasadyn, Para [0173-175] - - Values corresponding to an average of deviations from an estimate/reference value over a time period.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system, as taught by Takahashi, Koo, Pasadyn, and Kubota, and further incorporating the average of deviations over a time period, as taught by Pasadyn.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide optimal process settings by using the average of deviations over a time period, as suggested by Pasadyn (Para [0007]).
	But the combination of Takahashi, Koo, Pasadyn, and Kubota fails to specify the particular transfer function includes an estimation model of frictional force that acts on the controlled object.
However Sonoda teaches the particular transfer function includes an estimation model of frictional force that acts on the controlled object. (Sonoda, Para [0023-24] - - Transfer function including a Coulomb friction coefficient estimation value calculation unit which calculates, by using the coefficient correction value and a Coulomb friction coefficient estimation value, a new Coulomb friction coefficient estimation value, wherein a coefficient of an inverse model may be calculated for each sampling period by using the new inertia coefficient estimation value, the new viscous friction coefficient estimation value, and the new Coulomb friction coefficient estimation value.)
Takahashi, Koo, Pasadyn, Kubota, and Sonoda are analogous art because they are from the same field of endeavor.  They relate to control systems.

One of ordinary skill in the art would have been motivated to do this modification in order to provide high responsiveness to a command during frictional fluctuation by using a transfer function including a Coulomb friction coefficient estimation value calculation unit, as suggested by Sonoda (Para [0022]).
	But the combination of Takahashi, Koo, Pasadyn, Kubota, and Sonoda fails to specify wherein the particular section is a low velocity section of the observation period in which the control error caused by the frictional force is increased.
However Harada teaches a section in which the control error caused by the frictional force is larger than the control error in other sections in the observation period. (Harada, Para [0040] - - A time section with a maximum static friction force larger than in other time sections.)
Takahashi, Koo, Pasadyn, Kubota, Sonoda, and Harada are analogous art because they are from the same field of endeavor.  They relate to control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system, as taught by Takahashi, Koo, Pasadyn, Kubota, and Sonoda, and further incorporating the detection of a time section with a maximum static friction force, as taught by Harada.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a correction to a tool position by detecting a time section with a maximum static friction force, as suggested by Harada (Para [0007]).


Allowable Subject Matter
Claim 13 is allowable.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s claim that “the controller is configured to: based on a value (r−δ) obtained by correcting a desired value r by a difference δ=ym−yr between an observation value ym of the control output y and a corresponding target response yr, calculate a control input u following a relational expression u=H−1T(r−δ)+Fr including: a target response function T defining the target response yr; an inverse model H−1 of a transfer function H of the controlled object, the transfer function H including the variable parameter ρ; and an estimation model Fr of frictional force that acts on the controlled object; and wherein the deviation is a deviation e=um-ur of an observation value um of the control input u from a reference value ur=H−1ym+Fr of the control input u corresponding to an observation value ym of the control output y.” defines over the prior art of record because the prior art of record, taken either alone or in combination, does not teach a controller configured as described by the Applicant’s claim cited above.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yutkowitz US Patent Pub. US 2003/0036868 A1 relates to claims 1-3 and 10-12 regarding motion control systems for position control and error correction.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119